United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2121
                                   ___________

Stacy A. Grant,                         *
                                        *
             Appellant,                 * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
United States of America,               *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 12, 2005
                                Filed: December 28, 2005
                                 ___________

Before MELLOY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.
         Stacy Allen Grant appeals the sentence of 18 months for his violations of
supervised release, emphasizing the advisory guidelines range of 4 to 10 months under
U.S.S.G § 7B1.4. This court reviews the reasonableness of the district court's1
sentence. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam).
Having carefully reviewed the record and applicable law in this case, this court
concludes that the sentence is reasonable, and no error of law appears. AFFIRMED.
See 8th Cir. R. 47B.
                       _______________________________


      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.